Citation Nr: 0801631	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  00-04 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney At Law


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970.  He died in October 1999 and the appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
Jurisdiction over the claim was subsequently transferred to 
the RO in Atlanta, Georgia.

In June 2005, the appellant failed to appear, without 
explanation, for a Board hearing.  She has not requested that 
the hearing be rescheduled.  Therefore, the request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d).

In July 2006, the Board denied the appellant's appeal.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2007, 
the Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the joint motion.  The case has been 
returned to the Board for further appellate action.

The appeal is REMANDED to the RO or the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion granted by the Court, the parties agreed 
that as the November 2000 VA cardiologist opinion is 
inadequate for evaluation purposes, VA has a duty to assist 
by seeking another medical opinion as to the cause of the 
veteran's death, citing 38 C.F.R. § 4.2 (2007).  

The parties also agreed that appellant's claim for 
entitlement to DEA benefits under 38 U.S.C., Chapter 35 must 
be remanded because it is inextricably intertwined with her 
claim for entitlement to service connection for the cause of 
the veteran's death.  Issues which are inextricably 
intertwined must be considered together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

The Board also notes that the appellant has not been given 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  Nor has she been specifically invited to provide 
any evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007), as well as notice that 
she should submit any pertinent evidence 
in her possession.

2.  Obtain a medical opinion to determine 
if the veteran's in-service heart murmur 
was a contributory cause of his death.  
Send the veteran's claims folder, which 
should include a copy of this REMAND, to 
the physician.  The opinion should 
indicate whether the claims folder was 
available and reviewed.  After reviewing 
the veteran's claims files, the physician 
should express an opinion as to whether it 
is at least likely than not (i.e., a 
probability of 50 percent or greater) that 
the veteran's heart murmur noted on the 
October 1970 discharge examination was a 
contributory cause of his death.  In 
making this determination, the opinion 
should indicate if the veteran's heart 
murmur contributed substantially or 
materially to his death, combined to cause 
death, or aided assistance to the 
production of his death, or whether the 
debilitating effect of the disability 
rendered the veteran less capable of 
resisting the effects of other diseases.  
If the physician cannot give the requested 
opinion, the reason(s) why the requested 
opinion cannot be given should be stated 
in the report.

3.  After completing the above, review the 
entire claims folder and re- adjudicate 
the claims.  If any determination remains 
unfavorable to the appellant, then she and 
her representative are to be provided a 
Supplemental Statement of the Case.  The 
appellant and her representative should be 
allowed an appropriate period of time for 
response.  Thereafter, if in order, return 
the claims to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


